Citation Nr: 1542517	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-33 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a snakebite of the left long finger with residual limitation of motion of the left wrist, evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Attorney Jeany Mark



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active duty service from November 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied an increased evaluation for the Veteran's left wrist disability. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left wrist is more severely disabling than currently evaluated.  He last had the left wrist examined by VA in February 2010, more than five years ago.  In contentions raised in his substantive appeal of October 2013 he alleged that the RO failed to fully consider the findings from the February 2010 VA examination which discussed his flare-ups as often as 7 times a week, lasting 24 hours with pain of 8/10 severity and difficulty holding objects with his hand.  

The Board notes that this February 2010 examination contains a statement indicating that there was progressive worsening of the previously diagnosed left wrist, status-post snake bite with long left finger arthritis and limitation of motion, now diagnosed as the same, but with decreased dexterity and decreased hand strength status post fasciotomy with residual scar and residual snake bite scar, old, post-traumatic changes and osteoarthritis of the left wrist and hand.  Again this change was opined to be a result of a progression over time as well as a correction of the previous diagnosis.  The subjective factors were noted to be weakness, stiffness, lack of endurance and pain.  The objective factors were noted to be tenderness, decreased ROM, residual scars, decreased dexterity, decreased hand strength and radiologic findings.  

Given the passage of a lengthy amount of time, coupled with the evidence from the February 2010 VA examination suggesting a progressive worsening condition the Board finds that a remand is warranted in order to obtain a VA examination to assess the current severity of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). 

Additionally the Board notes that the RO has evaluated the Veteran's residuals of snake bite as 10 percent disabling for orthopedic manifestations under 38 C.F.R. § 4.71a Diagnostic Code 5215 for limitation of the wrist.  The RO has also considered the residual scar on the left hand, finding no evidence of separately compensable residuals from the scar.  The Board, however, notes the history of the snakebite residuals is shown in the service treatment records from May 1976 to have involved a rattle snake bite to the left finger with progressive swelling up the left forearm, treated in the hospital with IV fluid, fasciotomy and debridement.  There was also loss of sensation of the left long finger noted in these service treatment records.  Thus the Board finds that consideration of muscle injury criteria as well as neurological criteria may be in order.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56 (2014).  Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  Classification of the extent of muscle injury disabilities is noted to involve review of the history of treatment of the wound in the service department records.  See 38 C.F.R. § 4.56(d)(1) through (d)(4) (2014).  Of note, debridement of the wound in service is associated with moderate muscle disability, when considered in conjunction with other symptoms.  See 38 C.F.R. § 4.56(d)(2) (2014).  Thus re-examination should address the severity of any muscle injury residuals in light of the history of treatment in the service treatment records as well as addressing possible neurological residuals.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim since February 2010.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination in order to determine the current severity of his left wrist disability from snakebite residuals.  The claims file/electronic record must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  The VA examiner should be asked to conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses, including those due to flare-ups to additional loss of motion (beyond what is shown clinically).  The examiner should state whether there is any ankylosis, either favorable or unfavorable, of the Veteran's right wrist. 

The examiner must also identify any associated neurological or muscle abnormalities that may be associated with the service-connected residuals of left wrist fracture, to include any post-surgical manifestations that may be present.  If any such abnormalities are present, the nerves and/or muscle groups affected or seemingly affected should be identified and the severity of each neurological or muscle group deficit must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature.  The examiner should also address any occupational impact of the Veteran's left wrist disability (to include any associated neurological or muscle disabilities that may be present).  

3.  Following any additional development deemed necessary, the AOJ should review the claims file and adjudicate the Veteran's claim for increased evaluation of his right wrist disability.  Adjudication should include consideration of the question of whether the disability should be classified under the criteria for muscle injury as slight, moderate, moderately severe, or severe under 38 C.F.R. § 4.56(d)(1) through (d)(4) (2014).  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

